MEMORANDUM2
This appeal from the denial of a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our inquiry is limited to whether the district court abused its discretion in denying the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).
The record before us shows that the district court did not err in concluding that the requirements for Younger abstention are met in this case. Younger v. Harris, 401 U.S. 37, 40 — 41, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
Accordingly, we AFFIRM the district court’s denial of a preliminary injunction.3

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Appellees’ motion to strike is denied as un*706necessary.